Name: 98/662/EC: Commission Decision of 16 November 1998 amending Decision 97/365/EC on the drawing up of provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats (notified under document number C(1998) 3504) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  America;  trade policy;  cooperation policy;  foodstuff;  international trade
 Date Published: 1998-11-24

 Avis juridique important|31998D066298/662/EC: Commission Decision of 16 November 1998 amending Decision 97/365/EC on the drawing up of provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats (notified under document number C(1998) 3504) (Text with EEA relevance) Official Journal L 314 , 24/11/1998 P. 0019 - 0020COMMISSION DECISION of 16 November 1998 amending Decision 97/365/EC on the drawing up of provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats (notified under document number C(1998) 3504) (Text with EEA relevance) (98/662/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1) as amended by Decision 97/34/EC (2), and in particular Article 2(1) thereof,Whereas Commission Decision 97/222/EC (3), draws up a list of third countries from which the Member States authorise imports of meat products;Whereas, for the countries on that list the animal health and veterinary certification requirements for importation of meat products have been laid down in Commission Decision 97/221/EC (4);Whereas provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats have been drawn up by the Commission Decision 97/365/EC (5);Whereas the Commission has received from Mexico a list of establishments, with guarantees that they fully meet the appropriate Community health requirements and that should an establishment fail to do so its export activities to the European Community will be suspended;Whereas a Community on-the-spot inspection has shown that the hygiene standard of the establishments is sufficient and they may therefore be entered on a first list of establishments from which imports of meat products may be authorised;Whereas provisional lists of establishments producing meat products can thus be drawn up in respect of Mexico;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to this Decision is added to the Annex of Decision 97/365/EEC.Article 2 This Decision shall apply with effect from 20 November 1998.Article 3 This Decision is addressed to the Member States.Done at Brussels, 16 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 89, 4. 4. 1997, p. 39.(4) OJ L 89, 4. 4. 1997, p. 32.(5) OJ L 154, 12. 6. 1997, p. 41.ANEXO/BILAG/ANHANG/Ã Ã Ã Ã Ã Ã Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA >TABLE>